Citation Nr: 0938825	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-06 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on June 17, 2004 at St. Alphonsus 
Regional Medical Center (SARMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to 
February 1980, from October 1980 to May 1982, from July 1982 
to January 1983, and from January 1984 to August 1985.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho, 
which denied entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on June 17, 2004 at 
St. Alphonsus Regional Medical Center.  

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

This matter was previously before the Board in June 2007 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran was taken by ambulance to a private medical 
facility, SARMC, on June 17, 2004 for the sudden onset of 
abdominal pain and sinus bradycardia ectopy assessed as 
hypovolemic shock.

2.  The evidence of record reflects that the Veteran 
requested that the ambulance take him to the nearest VA 
medical center, but that medical personnel chose to take him 
to SARMC due to assessment of his medical condition.

3.  The Veteran is not service-connected for any disability, 
and the evidence of record reflects that he is not covered 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for emergency treatment and services. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on June 17, 
2004 are met. 38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, and 3.159 (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter from the 
VAMC to the Veteran in February 2005.  The letter informed 
the Veteran of what evidence was required to substantiate his 
reimbursement claim for medical care rendered on June 17, 
2004, and informed him of his and VA's respective duties for 
obtaining evidence.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because the VCAA notice in 
this case was not completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, to include testimony at a 
videoconference Board Hearing.  Therefore, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), health 
insurance claims forms, private hospitalization records from 
June 2004, financial billings, a paramedic report, an article 
by the American Heart Association, and the statements of the 
Veteran, to include his testimony at an August 2009 
videoconference Board Hearing.  The Board has carefully 
reviewed the Veteran's statements and concludes that he has 
not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim which VA has been authorized to obtain.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and 
Benefits Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who 
are active Department health-care participants who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
17.1008 (2008).

To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)	At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.

(i)	The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).



Analysis

The Veteran is seeking reimbursement for treatment he 
received on June 17, 2004, from a private medical facility, 
St. Alphonsus Regional Medical Center (SARMC), for which he 
did not have prior VA authorization to receive.  

The Board notes that the nearest VA medical hospital to the 
Veteran's home is approximately 6.3 miles away.  The nearest 
private hospital to the Veteran's home is located 
approximately 4.1 miles away. 

The Veteran was not service connected for any disability at 
the time of his treatment; therefore, he is not eligible for 
reimbursement under 38 U.S.C.A. § 1728(a).  The Board will 
consider whether the Veteran is eligible for reimbursement 
under 38 U.S.C.A. § 1725.

The Board finds that the Veteran has met the requirements for 
eligibility for reimbursement under 38 U.S.C.A. § 1725 for 
the below stated reasons.  First, a VA Report of Contact 
Form, dated in June 2004, reflects that the Veteran did not 
have health insurance.  Second, the form does not reflect 
that the care was of a non-emergent nature; and the Board 
finds, based on the evidence below, that the care was of an 
emergent nature.  Third, VA Computer printouts reflect that 
the Veteran had been seen at VA within the past 24 months, a 
requirement for eligibility.  Fourth, as noted above, the 
Veteran was not eligible for payment under 38 U.S.C.A. 
§ 1728(a).  Fifth, although the Veteran avers that he filed 
for bankruptcy due to the medical bills at issue, he 
testified that he was not discharged from financial 
liability; there is no evidence to contradict this statement. 
(See August 2009 videoconference Board Hearing transcript, 
pages 9 - 10).  Therefore, the sole issue for consideration 
is whether a VA or other Federal facility/provider was 
feasibly available and whether an attempt to use it 
beforehand would not have been considered reasonable by a 
prudent layperson.  

The Veteran testified, at the August 2009 Board Hearing, that 
on June 17, 2004, his wife called 911 after he experienced 
what he thought were symptoms of a stroke.  He further 
testified that medical personnel were told to take the 
Veteran to a VA facility, but that they took him to a private 
facility when "they couldn't find a pulse."

The evidence of record includes a June 17, 2004 ADA county 
paramedics report which reflects that the Veteran was readied 
for transport "to the [patient]'s choice of VA hospital."  
The report further reflects that, after an EKG showed 
ischemic changes in anterior/lateral leads, a health care 
provider chose a private medical facility, SARMC, "as a more 
appropriate hospital for [patient]'s condition and transport 
[was] expedited."  The report lists the assessment of the 
Veteran as hypovolemic shock and abdominal pain and the 
general severity impression as "severe."  The destination 
reason was listed as "most accessible receiving facility."  
The report also reflects that after departing the scene of 
the initial call (the Veteran's home), the patient's request 
to a VA Hospital was changed to the private facility per the 
patient's "condition and status."  An emergency department 
doctor's report reflects that the Veteran was described as a 
"critically-ill patient."  A medical information services 
department doctor's report reflects an assessment of sudden 
onset of abdominal pain, hypotension, and bradycardia.  

38 C.F.R. § 17.1002(c) states that a VA facility is not 
feasibly available when the evidence establishes that the 
Veteran "was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center."  
The evidence of record, as noted above, clearly reflects that 
such was the case in the Veteran's circumstances.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Board finds that the criteria for reimbursement or 
payment by VA, under 38 U.S.C.A. § 1725, of the cost of 
unauthorized medical services provided on June 17, 2004, have 
been met.


ORDER

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on June 17, 
2004 at St. Alphonsus Regional Medical Center is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


